Citation Nr: 1219007	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  05-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety.

2.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety and depression.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for plantar fasciitis.  

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for low back strain.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to service connection for hypertension.  

12.  Entitlement to service connection for irritable bowel syndrome.

13.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from February 2, 1988 to April 26, 1988.  

In March 1994, the RO denied the Veteran's claim of entitlement to service connection for anxiety.  The RO noted that although she had been treated for situational anxiety in service, no chronic, identifiable psychiatric disorder had been found.  In November 1990, the Veteran was treated on one occasion for anxiety with depression.  However, there were no findings of a nexus to service and no findings that such a disorder was chronic in nature.  Accordingly, service connection was denied.  The Veteran was notified of that decision, as well as her appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  

In June 2002, the RO received the Veteran's claim of entitlement to service connection for fibromyalgia, a bilateral shoulder disorder, and a bilateral foot disorder.  In January 2003, the RO denied those claims.  The RO found no evidence of fibromyalgia, a foot disorder, or a shoulder disorder in service.  The RO also found no post-service evidence of a left shoulder disorder.  Although the Veteran was found to have fibromyalgia; bilateral plantar fasciitis, status post 1999 bilateral plantar fasciotomy; impingement syndrome of the right shoulder, status post subacromial decompression in May 2001, there were no findings of any relationship between any of those disorders and any incident in service.  

In March 2003, the Veteran requested that VA reopen her claims of entitlement to service connection for fibromyalgia, bilateral foot problems, and bilateral shoulder problems.  In November 2003, the RO found, in part, that the Veteran had not submitted new and material evidence to reopen those claims; and, therefore, it confirmed and continued the prior denials.  The Veteran disagreed with those decisions, and, to that extent, this appeal ensued.
In September 2008, the Board remanded the case for further development.  With respect to the issues involving the shoulders, feet, and anxiety, the Board characterized the issues as whether new and material evidence had been submitted sufficient to reopen the Veteran's claims for service connection for bilateral shoulder disorders, bilateral foot disorders, and anxiety.  

Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, bilateral plantar fasciitis, a psychiatric disorder, rheumatoid arthritis, fibromyalgia, low back strain, a right hip disorder, sleep apnea, high blood pressure, irritable bowel syndrome.  The RO also confirmed and continued the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

During the Veteran's November 2005 hearing before a VA Decision Review Officer, her representative indicated that the Veteran's March 2003 claim had been, in reality, a notice of disagreement with the RO's January 2003 decision denying entitlement to service connection for bilateral shoulder disorders and bilateral foot disorders.  As such, the representative contended that the Board's consideration of those issues should be on a de novo basis.  After reviewing the record, the Board agrees.  Accordingly, those issues have been revised on the title page to better reflect VA's procedure to date.  

In June 2008, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1994, the RO denied the Veteran's claim of entitlement to service connection for anxiety.

2.  Evidence associated with the record since the March 1994 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for anxiety. 

3.  A psychiatric disorder, claimed as anxiety and depression, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

4.  A psychiatric disorder, claimed as anxiety and depression, is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.  

5.  A right shoulder disorder, diagnosed as impingement syndrome, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

6.  The Veteran's right shoulder disorder, diagnosed primarily as impingement syndrome, is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.  

7.  A left shoulder disorder, diagnosed as adhesive capsulitis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

8.  The Veteran's left shoulder disorder, diagnosed primarily as adhesive capsulitis, is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.  

9.  The presence of rheumatoid arthritis has not been established.  

10.  Fibromyalgia was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

11.  Fibromyalgia is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.  

12.  The presence of chronic, identifiable low back strain has not been established.  

13.  The presence of a chronic, identifiable right hip disorder has not been established.

14.  Sleep apnea was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

15.  Sleep apnea is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.

16.  Hypertension was first manifested more than one year after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

17.  Hypertension is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.

18.  Irritable bowel syndrome was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

19.  Irritable bowel syndrome is not proximately due to nor has it been aggravated by a disorder for which service connection has already been established.

20.  Service connection is solely in effect for a left hip disorder, evaluated as 30 percent disabling. 

21.  The Veteran has an Associate's Degree in Management and Accounting and work experience in the distribution of payroll.

22.  The Veteran's service-connected disorder does not preclude her from securing and following a substantially gainful occupation consistent with her education and work experience.  


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision, which denied the Veteran's claim of entitlement to service connection for anxiety, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A psychiatric disorder, claimed as anxiety and depression, is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  
4.  A right shoulder disorder, diagnosed primarily as adhesive capsulitis, is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

5.  A left shoulder disorder, diagnosed primarily as adhesive capsulitis, is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

6.  The claimed rheumatoid arthritis is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

7.  The claimed rheumatoid arthritis does not meet the criteria for secondary service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).  

8.  Fibromyalgia is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

9.  The claimed low back strain is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


10.  The claimed right hip disorder is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.210 (2011).

11.  Sleep apnea is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

12.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

13.  Hypertension does not meet the criteria for secondary service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).  

14.  Irritable bowel syndrome is not the result of disease or injury incurred in or aggravated by service, nor does it meet the criteria for secondary service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

15.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety and entitlement to service connection for the following:  a right shoulder disorder, a left shoulder disorder, rheumatoid arthritis, fibromyalgia, low back strain, a right hip disorder, sleep apnea, hypertension, irritable bowel syndrome, and depression.  The Board must also determine whether VA has met its statutory duty to assist the Veteran in the development of the claim for a TDIU.  

In June 2002 and March 2003, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

With respect to his application to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety, VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; numerous medical articles from the internet and organizational pamphlets such as that from the Arthritis Foundation; a September 1990 report reflecting the Veteran's treatment by D. H. C., M.D.; records reflecting her VA treatment from November 1990 through May 2010; a May 1999 new patient questionnaire from the Rheumatology Clinic; records reflecting her treatment by or through J. A. W., M.D., from November 1999 to August 2001; records reflecting her treatment by or through the Physicians Pavilion from November 1999 to August 2001; records reflecting her treatment by or through S. J., M.D., from January 2001 to July 2002; her Social Security records; records reflecting her treatment by or through S. D. S. D.C., in October and November 2002; records reflecting her treatment by or through  J. D. R., M.D., from July to August 2003; records reflecting her treatment by or through J. W. T. B., M.D., from July 2003 through February 2004; the transcript of a November 2005 hearing held at the RO before a VA Decision Review Officer; the transcript of the Veteran's June 2008 video conference with the undersigned Veterans Law Judge; January 2009 statements from the Veteran's daughters; a February 2009 statement from the Veteran's husband; the report of a November 2010 VA Social and Industrial Survey; and the December 2011 report from a VA expert in rheumatology outside the jurisdiction of the RO considering the Veteran's claim.  

In November 1991, May 1992, November 1993, January and March 1994, August 2002, November 2003, December 2006, November and December 2009, VA examined the Veteran to determine, in part, the nature and etiology of any of the following disorders found to be present:  a psychiatric disorder, claimed as anxiety;  a right shoulder disorder; a left shoulder disorder; plantar fasciitis; rheumatoid arthritis; fibromyalgia; low back strain; a right hip disorder; sleep apnea; hypertension; irritable bowel syndrome; and depression.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented her medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support any of her claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disorders, such as arthritis and hypertension, service connection may be presumed when either disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what she experienced in and after service.  For example, she is competent to report his that she has had generalized body pain since injuring her left hip in.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis of her symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

The Psychiatric Disorder

The Veteran contends that her anxiety was first manifested in service and that service connection is, therefore, warranted on a direct basis.  In the alternative, she contends that it is the result of stress associated with the restrictions caused by her service-connected left hip disorder and that service connection is warranted on a secondary basis.  Therefore, she maintains that service connection is warranted.  At the very least, she contends that the evidence she has submitted since the RO's denial in March1994 is new and material for the purpose of reopening the claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In March 1994, when the RO denied the veteran's claim of service connection for a psychiatric disorder, claimed as anxiety, the evidence on file consisted of the Veteran's service treatment and personnel records; records reflecting her VA treatment from November 1990 to February 1994; and the reports of VA examinations, performed in May 1992, November 1993, and January and March 1994.  The evidence showed that on one occasion in April 1988, the Veteran was treated by the Neuropsychiatric Service for complaints of depression associated with a left leg stress fracture.  Following the evaluation, the Veteran was found to have no problems, and there was no diagnosis of a chronic, identifiable psychiatric disorder of any kind until November 1990, when the Veteran was found to have anxiety.  That diagnosis notwithstanding, there was no nexus between that disorder and any event in service.  Absent any competent evidence of a nexus between the Veteran's post-service anxiety and any event in service, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for a psychiatric disorder, claimed as anxiety, was denied. As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record includes the report of the Veteran's November 2003 VA orthopedic examination.  Following that examination, the examiner noted that pain could cause anxiety and/or depression.  Such evidence is new in the sense that it has not previously been before VA.  It is also material, in that it tends to fill a deficit in the evidence which could substantiate the Veteran's appeal.  Inasmuch as the additional evidence is new and material, it is sufficient to reopen the claim, and to that extent, the appeal is granted.  

As noted in the Introduction section above, the development of the Veteran's claim of entitlement to service connection for anxiety has been accomplished.  Therefore, the Board will proceed to the merits of the appeal.  In so doing, the Board notes that the Veteran has also filed a claim of entitlement to service connection for depression.  As both claims warrant a de novo review the record, the Board will consider both of them below.  

During her hearings on appeal, the Veteran testified that she was depressed as a result her inability to do the things she used to do.  She stated that such inability was primarily the result of  her service-connected left hip disorder and that service connection for depression was warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The report of the Veteran's November 1987 service entrance examination is negative for any complaints or clinical findings of depression.  She responded in the negative, when asked if she then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, the Veteran's psychiatric processes were normal.  

During service on April 11, 1988, the Veteran had an emotional outburst associated with a failure to adapt to service.  She was referred to the Neuropsychiatric Service for situational anxiety/depression.  However, following the neuropsychiatric evaluation, the Veteran was found to have no problems.  Such findings suggest that the emotional outburst was a one-time occurrence in service without residual disability.  Indeed, there were no further reports of anxiety or depression for almost seven years, and there is no competent, objective evidence that either anxiety or depression is directly related to service.  Therefore, service connection is not warranted on a direct basis.  As noted above, the primary thrust of the Veteran's contentions is that her psychiatric disorder is the result of stress caused by her service-connected left hip disorder.  

In January 1995, VA treatment records show that the Veteran was having signs and symptoms of depression.  

In June 1995, during treatment at the VA Mental Health Clinic, the Veteran reported that she had been depressed since injuring her left hip in boot camp in 1988.  She also complained of right leg and low back pain due to her left hip problems, sleep problems, reduced energy, and increased eating.  Following her mental health treatment, the examiner stated that he was uncertain whether her problems were due to chronic pain or depression.  The diagnosis was rule out major depressive disorder and rule out mood disorder.  

In June 1996, the Veteran indicated that she was in pain at numerous sites and that nothing seemed to help.  The Beck Depression Inventory showed mild to moderate depressive symptoms.  

Following VA treatment in March 2002, the Veteran was found to have recurrent major depression.  She presented problems of helping to care for a mother with cancer and bankruptcy.  She also noted her history of a hairline fracture of the left hip in service.  

In June 2003, the Veteran underwent a psychiatric examination by the Indiana Department of Family and Social Services in conjunction with a claim for Social Security disability benefits.  Following the examination, the examiner found that the Veteran had mood disorder related to fibromyalgia chronic pain, and multiple medical difficulties.  In this regard, the examiner stated that the Veteran's pain disorder was related to fibromyalgia and arthritis.  The examiner noted that the Veteran had the capacity to understand instructions related to the performance of simple repetitive tasks, as well as the capacity to interact with fellow employees and supervisors.  The examiner stated that she could likely tolerate low levels of job-related stress.  He noted that her capacity to sustain attention and concentration was likely to be variable due to varying levels of chronic pain.

In November 2003, following a VA orthopedic examination, the examiner noted that pain could cause anxiety and/or depression.  

In January 2004, the Veteran underwent a second psychiatric examination by the Indiana Department of Family and Social Services in conjunction with a claim for Social Security disability benefits.  Following the examination, the examiner found that per the Veteran's report, she had a breathing related sleep disorder and mood disorder with episodic depressive features related to fibromyalgia, arthritis, left hip pain, and bulging disks.  

In November 2009, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The Veteran denied any employment problems prior to service.  She also denied any emotional problems, difficulty socializing, or problems with superiors in service.  It was noted that she had an associate's degree in business.  It was also noted that she had not worked since 2003 and had quit work due to concentration and memory problems.  

Despite the Veteran's complaints, her performance during mental task testing revealed very little impairment in cognitive functioning.  There were some problems with delayed memory which the examiner stated could be compensated by reminder notes.  The examiner felt that such note taking would contribute to no more than a mild loss of productivity.  Though the Veteran complained of fatigue, she denied any problems with the performance of her activities of daily living.  The VA examiner concurred with a psychologist who performed a disability evaluation on the Veteran for the Indiana Department of Family and Social Services Disability Determination Bureau.  He had diagnosed the Veteran with a mood disorder with episodic depressive features related to fibromyalgia.  However, she disagreed with the assessment that the Veteran had arthritis, hip pain, and bulging discs associated with the depression.  The VA examiner noted that the Veteran failed to mention any of those conditions in regard to her depressed mood.  

The evidence shows that since the mid-1990's, the Veteran has had a psychiatric disorder, primarily diagnosed as depression.  Although she maintains that it is proximately due to or aggravated by her service-connected left hip disorder, the preponderance of the evidence shows otherwise.  

The January 2004 Social Security examination does show a nexus between the Veteran's left hip disorder and her depression.  However, it also shows a nexus to multiple additional disorders, including fibromyalgia.  Indeed, the preponderance of the evidence, such as the January 2003 Social Security examination and the 2009 VA psychiatric examination, agree that that the Veteran's psychiatric disorder is primarily related to the Veteran's fibromyalgia.  

Not only has service connection not been established for fibromyalgia, it is significant that during the 2009 VA examination, the Veteran did not mention her left hip disorder in relationship to her psychiatric problems.  In this regard, the examiner repeatedly questioned her about her stressors.  That she did not respond with information concerning her left hip disorder in any way strongly militates against her appeal.  Indeed, it tends to rebut her contentions that her psychiatric disorder is proximately due to or has been aggravated by her service-connected left hip disorder.  Absent such a nexus, the Board finds that the Veteran does not meet the criteria for service connection on a secondary basis.  

Inasmuch as the Veteran does not meet the criteria for service connection on a direct or secondary basis, service connection for a psychiatric disorder, including anxiety and depression, is not warranted.  Accordingly, the appeal is denied.

The Shoulders

During her hearings on appeal, the Veteran testified that she has bilateral shoulder disorders due to the use of crutches associated with her service-connected left hip disorder.  She stated that she was prescribed crutches in service and that she uses them to get around.  Therefore, she maintained that service connection for left and right shoulder disorders are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records is negative for any complaints or clinical findings of a chronic, identifiable disorder in either shoulder.  Although it was noted in service that the Veteran was using ill-fitting crutches which caused her back pain, there was no evidence that those crutches resulted in any chronic, identifiable shoulder disability.  

A chronic right shoulder disorder was not identified until the early 2000's, many years after service.  From March 2001 to September 2002, the Veteran was treated at the Middle Tennessee Medical Center for a right shoulder disorder.  During that time, she was also treated by J. A. W., M.D. and S. J., M.D.  The primary diagnoses were adhesive capsulitis and impingement of the right shoulder; and in May 2001, she underwent subacromial decompression of the right shoulder.  Despite those findings, however, there is no competent objective evidence from the foregoing examiners or any other source that the Veteran's right shoulder disorder was due to the use of crutches or any other incident or event in service.  

Similarly, the evidence shows that a chronic left shoulder disorder was not identified until December 2004, when the Veteran received a steroid injection for left shoulder adhesive capsulitis.  As with his right shoulder, there is no competent, objective evidence that it is in any way related to service or to the use of crutches for the Veteran's service-connected left hip disorder.  
Absent any findings of a chronic, identifiable left or right shoulder disability in service, or any competent, objective evidence of a nexus between either his current left or right shoulder adhesive capsulitis and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and those appeals are denied.

Rheumatoid Arthritis

During her hearings on appeal, the Veteran testified that she had rheumatoid arthritis due to the use of a cane and crutches associated with her service-connected left hip disorder.  She stated that she was prescribed crutches in service and that she uses them to get around.  Therefore, she maintained that service connection for rheumatoid arthritis was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment records is negative for any complaints or clinical findings of rheumatoid arthritis.  Although it was noted in service that the Veteran was using ill-fitting crutches which caused her back pain, there was no evidence that those crutches resulted in any chronic, identifiable rheumatoid arthritis.  

During a VA examination in November 1993, X-rays showed very, very early degenerative spurring of osteoarthritis at T3 and T4.  X-rays of the lumbar spine revealed no evidence of fracture, subluxation, osseous disease, or other pathology.  Following the examination, the relevant diagnoses were degenerative osteoarthritis in the thoracic and lumbar spines.  

VA treatment records, dated in May 2000, show that the Veteran had a history of degenerative joint disease.  

VA laboratory testing in December 2002 showed that the Veteran's sedimentation rate was within normal limits.  Testing in April and October 2004 also showed that the sedimentation rate was within normal limits and that the rheumatoid factor was negative.  

In March 2004, H. A. F., M.D., a physician with the VA Rheumatology Service, reported that he was treating the Veteran for a left hip disorder and fibromyalgia and that she probably also had rheumatoid arthritis.  In October 2008, Dr. F. confirmed the presence of active rheumatoid arthritis.  It was noted that an increase in the Veteran's medication, Methotrexate, had not been overly helpful.  It was also noted that she had fibromyalgia and chronic hip pain limiting ambulation.  Dr. F. reported that the Veteran was unable to work due to a combination of hip pain, fibromyalgia, and rheumatoid arthritis.  Dr. F. further reported that the first two were related to service-connected issues.

In July 2004, the Veteran was treated for inflammatory arthritis.  In December 2004, laboratory testing was negative for rheumatoid arthritis.  

In 2005, the Veteran was granted Social Security Disability Insurance due primarily to fibromyalgia and secondarily to rheumatoid arthritis and hypertension.  

In December 2005, X-rays of the Veteran's left hand and wrist were normal.

In December 2011, following a review of the Veteran's claims file, a VA expert in Rheumatology found it very unlikely that the Veteran had ever had rheumatoid arthritis.  In so finding, the VA expert noted that the Veteran's serologic tests had been negative, that she had not responded to Prednisone, that she had gone for many years without treatment for rheumatoid arthritis, and that she had not developed the deformities associated with rheumatoid arthritis.  

In weighing the foregoing records and reports, the Board finds that the preponderance of the evidence is against a conclusion that the Veteran has ever had rheumatoid arthritis.  Although Dr. F. has set forth a diagnosis rheumatoid arthritis, he has cited no objective findings to confirm that diagnosis.  Indeed, it is the lack of findings which led the recent VA expert to conclude that rheumatoid arthritis is not present.  Not only, did he cite the negative laboratory testing, he cited the lack of continuing symptomatology for many years after service, the lack of response to medication for rheumatoid arthritis, and the lack of physical deformity.  For these reasons, the Board finds the December 2011 VA physician's opinion more full and complete than that of Dr. F.  

Absent a confirmed diagnosis of rheumatoid arthritis in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for rheumatoid arthritis is not warranted, and the appeal is denied. 

In arriving at this decision, the Board notes a June 2010 request that the claims file be returned to the VA examiner for an opinion as to whether the Veteran's rheumatoid arthritis is related to her military service or to her service-connected left hip disorder.  However, absent current findings of rheumatoid arthritis, such an opinion would be superfluous.  The examiner could not find that a non-existent disorder is related to service or to a service-connected disability.  Accordingly, additional development of the record in this regard is not warranted.

Fibromyalgia  

During her hearings on appeal, the Veteran testified that she had fibromyalgia, primarily as a result of the trauma associated with her service-connected left hip disorder.  She stated that she had two VA physicians who supported that connection; and therefore, she maintained that service connection for rheumatoid arthritis was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records are negative for any complaints or clinical findings of fibromyalgia.  Such a disorder was first reported in December 1993, when the Veteran was treated by VA for muscle spasms compatible with fibromyalgia.  Evidence dated since that time confirms the diagnosis.  Therefore, the salient question is whether there is a nexus to service or to the Veteran's sole service-connected disability, the residuals of a left hip injury.  

In March 2003, the RO received a copy of a pamphlet from the American College of Rheumatology concerning the signs, symptoms, causes, and diagnosis of fibromyalgia.  From April to June 2003, the Veteran submitted a number of articles printed from the internet.  Primarily, they discussed the causes, manifestations, diagnosis, and effects of fibromyalgia.  However, none of the articles identified the Veteran or otherwise dealt specifically with her case.  Therefore, the evidence of record dealing with her specific case, including her treatment records, have a greater probative value.  

In November 2003, the Veteran was examined by VA.  The examiner opined that it was unlikely that the fibromyalgia had been caused by the Veteran's service-connected left hip disability.  He stated that there was no evidence that the hip pain and labral tears could cause fibromyalgia but acknowledged that it was also true that there was no evidence that it could not do so.  Such a report is inconclusive in nature, and as such, is of no probative value in supporting the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In March 2004, H. A. F., M.D., a physician with the VA Rheumatology Service, reported that he was treating the Veteran for a left hip disorder and fibromyalgia and that she probably also had rheumatoid arthritis.  In October 2008, Dr. F. confirmed the presence of active rheumatoid arthritis.  It was noted that an increase in the Veteran's medication, Methotrexate, had not been overly helpful.  It was also noted that she had fibromyalgia and chronic hip pain limiting ambulation.  Dr. F. reported that the Veteran was unable to work due to a combination of hip pain, fibromyalgia, and rheumatoid arthritis.  Dr. F. further reported that the first two were related to service-connected issues.

In March 2005, the Veteran was awarded Social Security Disability Insurance due, primarily, to fibromyalgia.  

In May 2005, following an evaluation, H. A. F., M.D., reported that the cause of the Veteran's fibromyalgia was unknown.  He stated that diagnoses secondary to fibromyalgia are adhesive capsulitis of the right shoulder and a labral tear of the right hip.  

In June 2005, H. A. F., M.D., reported that the Veteran's hip trauma and chronic hip pain was the initiating event in the evolution of her fibromyalgia.  

In October 2005, H. A. F., M.D., reported that the Veteran's fibromyalgia had gotten worse due to her service-connected left hip.  However, he acknowledged that the fibromyalgia had preceded the left hip disorder. 

In December 2006, the Veteran was examined by VA, in part, to determine the nature and etiology of the Veteran's fibromyalgia.  Following the examination and a review of the medical literature, the VA examiner opined that the Veteran's left hip disorder had not caused her fibromyalgia.  In so concluding, the examiner noted the contradictory nature of Dr. F.'s comments which ranged from an acknowledgement that the cause of fibromyalgia was unknown to an opinion which suggests that the Veteran's fibromyalgia was due to her service-connected left hip trauma to an opinion that the Veteran's fibromyalgia was made worse by a subsequent left hip trauma.  Such inconsistent statements tend to dilute their probative value and fail to provide the positive basis for a finding of service connection.  

In January and February 2009, the Veteran's daughters and husband reported that since service, the Veteran had experienced constant pain and stiffness.  In addition, they reported that she had gone downhill, particularly when under stress.  
The foregoing evidence notwithstanding, the Board gave the Veteran a comprehensive general medical examination in December 2009 to determine the nature and etiology of the Veteran's fibromyalgia.  The VA examiner reviewed the literature and noted that the etiology of fibromyalgia was unknown.  Therefore, the examiner stated that it would be speculative to conclude that the Veteran's fibromyalgia was due to her service-connected left hip disability.  

In light of the speculative opinion on the December 2009 VA examination, the Board sent the Veteran's claims file for review by an VA expert outside the RO's jurisdiction.  In December 2011, the VA expert confirmed that the Veteran has a current diagnosis of fibromyalgia, manifested by multiple positive tender points and severe sleep disturbance with minimal objective findings which could otherwise explain the disorder.  However, he was unconvinced that it was due to the Veteran's claimed left hip fracture in service in 1988.  In this regard, the VA examiner found the evidence unpersuasive that the Veteran had ever had a left hip fracture.  He found the Veteran's history more suggestive of an acute muscle strain.  

On further evaluation, the VA rheumatology expert noted a consensus in the medical literature that fibromyalgia was caused by a central hypersensitivity to pain.  While he acknowledged that the Veteran had such a component in 1988, he noted that central hypersensitivity to pain is not unique to fibromyalgia but has been associated with other conditions, such as peripheral musculoskeletal injury of the knee.  In this regard, the VA examiner noted that the Veteran did not have the widespread pain or other symptoms associated with fibromyalgia in 1988 and that he would not have made the diagnosis.  The VA examiner noted that the Veteran's fibromyalgia represented a maladaptive response to stress and that such response likely developed or reinforced such a pattern during service.  However, the VA examiner clearly stated that such response had not been caused by anything that happened to the Veteran during military service.  He found it extremely hard to believe that a lifelong pattern of pain and disability could be caused by a minor short-term musculoskeletal injury in March 1988.  Based on the records, he noted that the Veteran's injury was no worse than that caused by nearly all individuals during the course of life and that no one else had developed such a resultant a lifelong pattern of pain and disability.  

The VA expert's December 2011 opinion essentially confirms that of the December 2006 VA examiner.  Unlike the opinions of VA physicians, Dr. S. and Dr. F., they are based on a comprehensive review of the record and are supported by a clear rationale.  As such, they are more full and complete than those of Dr. S. and Dr. F. and carry greater probative weight.  Indeed, they strongly militate against the Veteran's appeal.  

Inasmuch as there is no evidence of fibromyalgia in service, and inasmuch as the preponderance of the evidence is against a finding that the Veteran's fibromyalgia is proximately due to or has been aggravated by her service-connected left hip disorder, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for fibromyalgia is not warranted, and the appeal is denied.  

In arriving at this decision, the Board notes that in January 2011, the Veteran acknowledged that the cause of fibromyalgia is unknown.  It is incongruous to conclude that a disorder of unknown cause, such as fibromyalgia, has, in fact, been caused by a known disorder, such as the Veteran's service-connected residuals of a left hip fracture.  Such incongruity further militates against the Veteran's appeal.  

Finally, the Board notes that the Veteran has cited a June 2005 Board decision in support of her claim of entitlement to service connection for fibromyalgia.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions are considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2011).  

In this case, the June 2005 Board decision cited by the Veteran involves the claim for an earlier effective date for a rating award rather than a claim for service connection.  Moreover, when considering appeals, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the VA General Counsel.  The Board is not bound by VA manuals, circulars, or similar administrative issues.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  Therefore, the prior Board decision cited by the Veteran is of no force or effect in deciding the current appeal.  

The Low Back

During her hearings on appeal, the Veteran testified that she had chronic low back strain, primarily as a result of a fall in service.  She stated that she fell while using crutches for her service-connected left hip disorder.  Therefore, she maintained that service connection for low back strain was warranted, either on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The report of the Veteran's November 1987 service entrance examination shows that the Veteran responded in the negative, when asked if she then had, or had ever had, recurrent back pain.  On examination, the Veteran's spine was found to be normal.  

On several occasions from March 28, 1988 through April 15, 1988, the Veteran was treated for complaints of left lumbar pain radiating into the left lower extremity.  X-rays of the lumbar spine were consistently within normal limits, and the primary assessment was left lumbar strain 

On April 5, 1988, the Veteran complained of low back pain, which the examiner felt was possibly due to ill-fitting crutches.  On April 7, 1988, a telephone call with the Veteran's unit commander indicated that the Veteran would not be able to complete Basic Training due to multiple physical complaints, including low back pain.  On April 13, 1988, the Veteran sustained a back strain and rule out left hip stress fracture.  She was transferred to a casual status for a medical board.  She was placed in a no duty status.  

Following an April 24, 1988, examination, the Veteran was found to be qualified for separation from service.  

The evidence, such as the September 1990 report from D. H. C., M.D., a September 2003 from Baptist Hospital in September 2003, a February 2004 report from H. A. F., M.D., and a March 2007 student loan form, shows that the Veteran has complained, sporadically of back pain.  On a November 1990 VA problem list, it was noted that the Veteran had a possible left sciatic nerve injury.  An EMG of the sciatic nerve was normal.  

Since November 1993, the Veteran has continued to complain of left hip and leg pain.  More recent evidence, such as a report from Baptist Hospital in September 2003, a February 2004 report from H. A. F., M.D., and a student loan form, dated in March 2007, also shows sporadic complaints of back pain.  However, in February 1989, a CT scan  of the lumbosacral spine, taken for D. H. C., M.D., was normal.  VA EMG and Nerve Conduction Studies, such as those performed in November 1993 and March 1994 were normal, and in July 2007 and December 2009, an MRI and X-rays showed that the sacroiliac joints were normal.  In short, the preponderance of the competent, objective evidence, dated since service, has been completely negative for any findings of a chronic, identifiable low back disorder.  Absent such findings of a current identifiable back disorder, the Veteran does not meet the criteria for service connection, either on a direct or secondary basis.  Accordingly, service connection is not warranted, and the appeal is denied.  


The Right Hip

During her hearings on appeal, the Veteran testified that she had a right hip disorder, primarily as the result of the additional stress caused by her service connected left hip disorder.  Therefore, she maintained that service connection for a  right hip disorder was warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran does not contend, and the evidence does not show any complaints or clinical findings of a right hip disorder in service.  Rather, she claims that it is the result of her service-connected left hip disorder.  

Evidence dated since service, such as a February 2004 report from, J. W. T. B., M.D., show that the Veteran was starting to have symptoms in her right hip.  Records from H. A. F., M.D., dated in April and September 2006 show reported that the Veteran had arthritis of the hips and/or small joints.  However, tests performed since service have failed to identify a chronic right hip disorder.  In November 1993, a three phase bone scan of both hips was normal.  In December 2002 VA X-rays pelvis showed borderline joint spaces but was otherwise normal.  In July 2007, an MRI of the right hip showed a grossly normal right labrum.  A small tear was not excluded, however, as the small field of view images contained an artifact.  During the Veteran's December 2009 VA examination, X-rays of the Veteran's right hip were normal, with no evidence of a fracture, dislocation, or degenerative disease.  Indeed, the VA examiner noted that there was insufficient evidence, including X-rays and MRI studies, to warrant a diagnosis of a right hip disorder.  

In light of the foregoing, the Board finds that the preponderance of the competent evidence of record is against a finding of a current right hip disorder.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a chronic, identifiable right hip disorder is not warranted, and the appeal is denied.  

Sleep Apnea 

During her hearings on appeal, the Veteran testified that she has sleep difficulty, diagnosed primarily as sleep apnea, as a result of her service-connected left hip disorder or as a result of fibromyalgia, which was secondary to her left hip disorder.  Therefore, she maintains that service connection for sleep apnea is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran does not contend and the evidence does not show that sleep apnea had its onset in or is otherwise directly related to service.  Rather, the competent evidence of record shows that such disorder was manifested many years after service.  During VA treatment in June 2002 and during a March 2003 VA Sleep study, the Veteran demonstrated symptoms suggestive of obstructive sleep apnea.  In July 2003, she complained of sleep problems in association with fibromyalgia.  However, a December 2003 sleep study was negative for sleep apnea.  Nevertheless, in November 2004, she was prescribed a CPAP by VA to assist her with her sleep and breathing.  

Even if the Veteran does have sleep apnea, there is no competent objective evidence that her sleep apnea is in any way related to service or to her service-connected left hip disorder.  Rather, the preponderance of the competent evidence of record, such as the report of her December 2006 VA examination, shows that her sleep problems are manifestations of her fibromyalgia.  As noted above, service connection has been denied for fibromyalgia; and, therefore, a separate service-connected disability is not warranted on that basis.  

In light of the foregoing discussion, the Veteran does not meet the criteria for service connection sleep apnea or a direct of secondary basis.  Accordingly, service connection for that disorder is not warranted and that appeal is denied.  

Hypertension

During her hearings on appeal, the Veteran testified that her blood pressure became elevated at the time she injured her left hip in service.  Therefore, she contends that service connection is warranted on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence shows at the time of her November 1987 service entrance examination, the Veteran responded in the negative, when asked if she then had, or had ever had, high or low blood pressure.   On examination, her blood pressure was 118/88.  However, on a Dental Health Questionnaire, dated 6 days after she entered active duty, the Veteran responded in the affirmative, when asked if she had high blood pressure.  During service, her blood pressure readings were 151/83, 122/88,  116/78, 120/60, 140/82, 120/60, 108/60, 116/78, 104/68, 114/54, 116/54.  

During VA treatment in November and December 1990, the Veteran's blood pressure readings were 146/94, 132/79, 150/86, 123/75, 138/76.  

During a November 1993 VA examination, the Veteran's blood pressure was 146/90, and it was recommended that she be seen in triage for her elevated blood pressure.  She reported a history of high blood pressure which was first diagnosed in 1989.  Following the VA examination, the relevant diagnosis was uncontrolled hypertension.

In May 1995, it was noted that the Veteran was taking an ant hypertension medication.
During her December 2006 VA examination, it was noted that the Veteran's hypertension had been diagnosed in 1988.  However, such diagnosis conflicts with the historic review of the medical evidence; and as noted above, contemporaneous records carry greater probative weight than a reported history.  Curry.  Moreover, the Veteran has not provided competent evidence of a nexus between her hypertension and service or her service-connected left hip disorder.  The only opinion bearing on such a relationship is that of the November 2003 VA examiner.  Following his examination, the examiner opined that it would be very, very unlikely that the Veteran's service-connected left hip disorder would cause her high blood pressure.  In sum, the preponderance of the evidence is negative for a nexus between the Veteran's hypertension and service or her service-connected left hip disability.  Absent such a nexus, she does not meet the criteria for service connection, either on a direct or secondary basis.  Accordingly, service connection for hypertension is not warranted, and the appeal is denied.

Irritable Bowel Syndrome

During her hearings on appeal, the Veteran testified that she irritable bowel syndrome was primarily the result of stress caused by her service -connected left hip disorder.  Therefore, she maintained that service connection for irritable bowel syndrome was warranted, primarily on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records are negative for any complaints or clinical findings of irritable bowel syndrome.  Such a disorder was first noted during VA treatment in December 1994 and was reported again in March 2003 and during a June 2004 consultation at the VA Women's Clinic History.  

Not only was the Veteran's irritable bowel syndrome first manifested many years after service, the Veteran has not provided competent evidence of a nexus between that disorder and service or her service-connected left hip disorder.  The only opinion bearing on such a relationship is that of the November 2003 VA examiner.  Following his examination, the examiner opined that it would be very, very unlikely that the Veteran's service-connected left hip disorder would cause her irritable bowel syndrome.  

In sum, the preponderance of the evidence is negative for a nexus between the Veteran's hypertension and service or her service-connected left hip disability.  Absent such a nexus, she does not meet the criteria for service connection, either on a direct or secondary basis.  Accordingly, service connection for hypertension is not warranted, and the appeal is denied.

The TDIU

VA regulations provide that when, as in this case, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one such disability, it shall be rated at 60 percent disabling or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In this case, the Veteran has a 30 percent rating for her sole service-connected disability, the residuals of a fractured left hip.  As such, she does not meet the schedular criteria for a TDIU.  However, that does not end the inquiry.  

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.

As noted above, service connection is in effect solely for a left hip disorder, evaluated as 30 percent disabling.  
In her July 2003 application for a TDIU, the Veteran reported that she had two years of college education culminating in an Associate of Science Degree in Management and Accounting.  She also reported that from August 1997 to March 2003, she had worked for several different companies as a payroll clerk.  

In June 1992, the Veteran was treated for a post-traumatic left hip problem.  She reported problems trying to work due to difficulty with pain and weight bearing.  

In July 1992, during a consultation with the VA Orthopedic Service, the consultant stated that the Veteran could not work at jobs requiring lifting, standing, or walking.  It was indicated that she should try for a sedentary job.  

From April 2003 to April 2009, in conjunction with the Veteran's application for Social Security Disability Insurance and an application for the discharge of a federal student loan, a VA physician, H. A. F., M.D., reported that the Veteran was unable to work due to chronic osteoarthritic hip pain from a labral tear, fibromyalgia, polyarthritis of the hands, and lumbar pain.  Dr. F. reported that he had been treating the Veteran since 1999.  In April 2003, the Veteran's treating VA physician, C. M. S., M.D., reported that the Veteran was unlikely to work again due to fibromyalgia and left hip arthritis, and that she had additional impairment from irritable bowel syndrome.  In July 2003, following a consultation with the VA Rheumatology Service, it was noted that the Veteran had been unable to work due to her fibromyalgia and left hip symptoms.  She informed the health care provider that her overall function was poor.  

In January 2005, an Administrative Law Judge with the Social Security Administration found that the Veteran was entitled to Social Security Disability Insurance by virtue of the fact that she was unemployable due fibromyalgia, possible rheumatoid arthritis, hypertension, a shoulder disorder, hip pain, and depression.  The Administrative Law Judge found that the Veteran had been under a disability, as defined by the Social Security Act since January 26, 2003.  

In March 2005, the Social Security Administration informed the Veteran that she was found unemployable primarily due to fibromyalgia and secondarily to rheumatoid arthritis and hypertension.

In December 2009, the Veteran was examined by VA, in part, to determine whether she was capable of obtaining and maintaining substantially gainful employment.  The Veteran stated that she was unemployable due to fibromyalgia and her service-connected left hip disorder.  The examiner noted that the Veteran's service-connected left hip disability was most likely to impact the Veteran's ability to maintain gainful employment in a physical occupation.  However, the examiner noted no objective evidence that it would prevent her from performing sedentary employment.  

In November 2010, the Veteran underwent a VA Social and Industrial Survey to determine her capacity to obtain and maintain substantially gainful employment.  Following an indepth investigation, the VA evaluator concluded that the interview and a review of the Veteran's medical records, claims file and Social Security disability documentation; as well as, the Veteran's health limitations, problems with pain, anxiety, and depression and reported problems with fatigue, memory, and concentration, negatively impacted her ability to maintain stable employment.  However, that is not the same as saying that she is unemployable.  The sole fact that she is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this regard, the Veteran gives great wealth to the fact that she has been found unemployable by the Social Security Administration.  

While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  That the Veteran has been receiving Social Security disability benefits for several years is a factor for consideration.  However, the actions of the Social Security Administration are not controlling on VA.  Each agency has its own law and regulations to consider in making such a determination.  Thus, a finding of unemployability by the Social Security Administration is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Moreover, the Social Security Administration has found that the Veteran is unemployable primarily due to fibromyalgia and secondarily to rheumatoid arthritis and hypertension.  It has not found her unemployable solely as a result of her service-connected left hip disorder.  As such, the findings of the Social Security Administration are of no probative value in supporting the Veteran's claim for a TDIU.  

During the VA Social and Industrial Survey it was noted that since service, the Veteran had quit multiple jobs due primarily to her service-connected hip problems, there is no evidence that she was ordered to do so by medical personnel.  That she would do so on her own is tantamount to placing herself in the shoes of medical personnel and rendering an opinion she is not employable due to medical disability.  As noted above, while she is competent to report her symptoms, she is not qualified to render opinions requiring medical expertise.  38 C.F.R. § 3.159(a); Espiritu.  

Finally, the Board notes that despite her belief that she is unemployable, she has assembled a cogent appeal over several years in which she wrote many letters setting forth her contentions, researched medical evidence concerning her disorders, testified at hearings, and submitted a wealth of evidence in association with her claim.  Though her appeal was unsuccessful, her extensive efforts belie an individual who is unemployable.  Indeed, as noted by the 2009 VA psychiatric examiner, her efforts bespeak an individual functioning at no less than a moderate level and capable of performing some level of sedentary employment.  

In light of the foregoing discussion, the Board finds that the Veteran does not meet the criteria for a TDIU.  Accordingly, a TDIU is not warranted, and the appeal is denied.
Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been submitted, the request is denied to reopen a claim of entitlement to service connection for a psychiatric disorder, diagnosed as anxiety.

Entitlement to service connection is denied for a psychiatric disorder, claimed as anxiety and depression.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for low back strain is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for irritable bowel syndrome is denied.

Entitlement to service connection for depression is denied.  

Entitlement to a TDIU is denied.  


REMAND

The Veteran also seeks entitlement to service connection for plantar fasciitis.  

The report of the Veteran's November 1987 service entrance examination is negative for any complaints or clinical findings of a foot disorder, including plantar fasciitis.  

On February 8, 1988, 6 days after her entry on active duty, the Veteran complained of a two day history of blisters on both feet.  During a consultation with the Podiatry Service, the Veteran complained of a three week history of flat feet.  There was tenderness to palpation of the plantar fascia.  The assessment was pes planus with secondary plantar fasciitis.  Thereafter during service she continued to receive treatment for blisters, primarily on her left heel along the Achilles line.  

From September 1999 to August 2001, the Veteran was treated for bilateral plantar fasciitis.  In September 1999, she reported that her feet had been hurting for several months, and in November 1999, she underwent an endoscopic plantar fasciotomy on each foot.  

From June 2002 to June 2003, the Veteran was treated by the VA Podiatry and Rheumatology Services, in part, for recurrent, bilateral plantar fasciitis.  

During a consultation with the VA Podiatry Service in June 2004, the Veteran was found to have heel spurs.

In October 2005, X-rays of the Veteran's right foot were normal.  She was issued foot orthotics for numbness of the feet.

In December 2005, the Veteran complained of pain at the metatarsal heads and numbness of the toes.  It was noted that she had metatarsalgia and hammertoes.  

To date, the Veteran has not been examined by VA to determine the nature and etiology of her bilateral foot disorder, claimed as plantar fasciitis.  Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a foot examination to determine the nature and etiology of any foot disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder is diagnosed in either or both feet, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's current foot disorder(s) is the result of any incident in service or whether it is proximately due to or has been aggravated by her service-connected left hip disorder.  This should include, but is not limited to, the diagnosis of bilateral plantar fasciitis several days after her entry inservice.  With respect to all opinions, the examiner must explain why and how he or she reached their opinion(s).  

The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of her claim for service connection for a foot disorder.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, the notice informing her of the date, time, and location of the examination must be associated with the claims folder.  It must be noted in writing whether any notice that was sent was returned as undeliverable.

2.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for bilateral plantar fasciitis. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action, unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


